DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yee (6,210,000).
With respect to claim 1, Yee discloses an apparatus to control the humidity level of a fluid in a cavity over an anterior surface of a patient eye comprising an enclosure 10, as shown in figure 8, sized and shaped to form a cavity 42 over the anterior surface of a patient eye and configured to contain fluid in contact with a patient eye, as disclosed in column 11, lines 25-51, and column 12, lines 28-44. A humidity sensor 22 is in communication with the cavity 42 and with a processor circuit 90 configured to control the humidity level of fluid in the cavity, as shown in figure 15 and disclosed in column 15, lines 1-11.
With respect to claim 16, Yee discloses a method to control the humidity level of a fluid in a cavity over the anterior surface of the eye of a patient, the method comprising sensing an indication of a humidity level in the cavity with a humidity sensor, as disclosed in column 15, lines 1-5, and adjusting the humidity level toward a humidity level set point value, as disclosed in column 15, lines 6-10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (6,210,000) in view of Fuller (6,908,195).
With respect to claim 2, Yee discloses all aspects of the claimed invention with the exception of a pressure source in fluidic communication with the cavity. Fuller discloses an apparatus to control humidity level of a fluid in a cavity over the eye of a patient, as shown in figure 1, and teaches providing a pressure source to maintain a comfortable pressure within the cavity, as disclosed in column 3, lines 40-58. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Yee with a pressure source, as taught by Fuller, to maintain a comfortable pressure within the cavity.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (6,210,000).
With respect to claim 17, Yee discloses all aspects of the claimed invention but does not explicitly disclose adjusting the humidity level including increasing the humidity level. Yee discloses in column 15, lines 6-11, that the humidity level is adjusted when it varies from a desired, programmed value. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the humidity level of Yee by increasing the humidity level to achieve the predictable result of correcting the humidity level when it falls below the desired value.
With respect to claim 18, Yee discloses all aspects of the claimed invention but does not explicitly disclose adjusting the humidity level including decreasing the humidity level. Yee discloses in column 15, lines 6-11, that the humidity level is adjusted when it varies from a desired, programmed value. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the humidity level of Yee by decreasing the humidity level to achieve the predictable result of correcting the humidity level when it rises above the desired value.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee (6,210,000) in view of Guillon et al. (2007/0265505).
With respect to claim 19, Yee discloses all aspects of the claimed invention with the exception of decreasing the humidity level by exposing the fluid to a desiccant filter to remove water vapor from the fluid. Guillon discloses a method to control the humidity level of a fluid in a cavity over the eye of a patient, as shown in figure 1, and teaches using a desiccant filter 4 to remove water vapor from the fluid to decrease the humidity, as disclosed in paragraph [0114]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a desiccant filter to remove water vapor from the fluid of Yee, as taught by Guillon, to achieve the predictable result of decreasing the humidity level to reach a desired value.
Allowable Subject Matter
Claims 3-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 3-5, the closest prior art of record, Fuller, does not disclose the pressure source including a filter configured to modify humidity. Instead, Fuller discloses the pressure source is a diaphragm or pump, as disclosed in column 3, lines 40-44. With respect to claims 6-15 and 20, the closest prior art of record, Yee, does not disclose a wicking gasket to control and remove condensation from the cavity. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,758,309 discloses an apparatus for controlling a level of humidity over the eyes of a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781